897 F.2d 529
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lynn L. BREININGER, Plaintiff-Appellant,v.SHEET METAL WORKERS INT'L ASSOC., LOCAL UNION NO. 6,Defendant-Appellee.
No. 87-3224.
United States Court of Appeals, Sixth Circuit.
March 6, 1990.

Before KENNEDY and KRUPANSKY, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
UPON CONSIDERATION of the decision of that Court vacating the prior decision of this court, it is ordered that this cause be REMANDED to the district court for further proceedings in light of Breininger v. Sheet Metal Workers Int'l Assoc., --- U.S. ----, 110 S.Ct. 424 (1989).